DETAILED ACTION 
Information Disclosure Statements
The information disclosure statements (IDS) submitted on 08/30/2022 and 08/26/2022 were filed after the mailing date of the Non-Final Rejection on 06/16/2022. The submission follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER’S AMENDMENTS
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Law Aug. 31st 2022. 
Please amend only claim 1 filed 08-26-2022 as follows:
1. (Currently Amended) A voting system comprising:
one or more servers configured to:
receive input from a user operated mobile computing device, the input comprising a computer readable code scanned from a physical ballot, ballot selections, and an electronic signature; and 
receive input from an election official system, the input comprising a ballot and an election identifier;
a first database in communication with the one or more servers, the first database configured to receive and store the ballot selections and the electronic signature from the one or more servers;
a second database in communication with the one or more servers, the second database configured to:
receive a vote identification from the one or more servers, the vote identification generated by the one or more servers in response to receive the ballot selections and electronic signature from the mobile computing device;
store a first pointer to a location of the ballot selections in the first database; and 
store a second pointer to a location of the electronic signature in the first database; and
a blockchain database configured to receive the vote identification from the second database and to receive the ballot selections from the one or more servers, wherein the one or more servers receive the vote identification and the ballot selections when the one or more servers receive an electronic signature confirmation from the election official system.  


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:

I. SCOPE OF CLAIMS AS BLOCKCHAIN VOTING
AND EXISTING PROBLEMS OF ANONYMITY SOLVED
The present claims are directed a type of SECURE VOTING SYSTEM as the TITLE of the Specification suggests. Specifically, the claims are directed towards a combination of security features involving a blockchain and double databases. First, Blockchain is a database with cryptographic security. See Instant Spec. at 0002-0003 (providing background on “cryptographic elements [with] blockchains”). Second, and in the eyes of the Examiner, through his search of the prior art and problems existing therein, the instant claims recite two databases. Biddulph US20050211778 (‘778) uses a similar set of databases. For the first database, the following citations are relevant: (Fig. 7 Item 250; 0042 “recorded vote database”; 0049 “election tabulation database”). For a second database, the following citations are relevant: (Fig. 2 & 2A (showing “STRING GENERATED”), Fig. 3 Item S-320 (LOCAL…VOTE DATABASE). Using the database structure, the instant claims appear to solve a problem related to anonymity. Para. 0049 from Biddulph is reproduced below in relevant parts.
[0049] The process of allowing the voter to audit the accuracy of their vote in the election tabulation database while preserving the voter's anonymity is explained with reference to FIGS. 5 and 7. The voter visits an office of the election official and presents his or her voter ID and the signed voter receipt 145. The election official matches the signature on file with the signature on receipt 145 (step S-515). If there is a match, the voter is given private access to the central recorded vote database 250 using a secure intranet connection. By entering his or her unique identification number 160, the voter is presented with a screen US 2005/0211778 Al image of the official ballot 155 associated with unique identification number 160 as is known in the art (step S-530). 
(Id.)

II. SEALY IS THE CLOSEST ART AS SEALLY TEACHES
BLOCKCHAIN AND VOTING COMBINATION
IIA. Discussion on Art and Combination
While Biddulph is relevant, Sealy US11100743 (‘743) is the closest art of record as it is directed towards a combination of blockchain and election, as the TITLE suggests (“BLOCKCHAIN-BASED ELECTION SYSTEM”).
For example, ‘743 disclose a blockchain like access layer (Fig. 2 Item 14; col. 6 ll. “through a blockchain API”). With the layer, users are able to communication via mobile device (Figs. 7A-H (showing UI of mobile), and make ballot selections (Fig. 7B (showing VOTE buttons); col. 7 ll. 5-15 “voting elements”, col. 13 ll. 15-25). Additionally, ‘743 discloses security features like an electronic signature (Fig. 4 Item “Sign ISSUE BALLOT”; col. 5 ll. 20-35 “signatures…private keys”, col. 10 ll. 25-37 “voter’s private key”) and voting elements (col. 7 ll. 5-20 “voting elements [laundry list]”). As such, the first three (3) elements are taught, except for the first and second databases which are remedied by Biddulph. Lastly, Sealy teaches the last two elements of receiving (Fig. 4 Item “Sign ISSUE BALLOT”; col. 10 ll. 35-50 (outlining two private signatures); compare Fig. 4 Item (Voter “Sign”) with Fig. 4 Item (Registrar “Sign”) and storing (Fig. 1 Item “Transactions”; col. 4 ll. 54-67), the ballot selections (Fig. 4 Item “Decrement…”; col. 10 l. 57 to col. 11 l. 11 (“blockchain…stores”)).
Taking Sealy and Biddulph together, it would have been obvious to combine the references by integrating the database system teachings and identifier mappings of Biddulph into the Voting System of Seal in order to protect anonymity.

IIB. Claims Are Allowable Because Sealy-Biddulph do not Teach Pointers in the Claimed Database Arrangement in the Elements of “storing” and “storing”
While Sealy and Biddulph may be combined and are obvious together, Sealy and Biddulph singly do not teach the remaining language of pointers for the two databases of: 
storing…a first pointer pointing to a location of the ballot selections in the first database… storing…a second pointer pointing to a location.
While Sealy-Biddulph in combination may teach, for example, the third element and fourth element of “receiving” and “receiving” as a whole, the “storing” and “storing” elements continue to be deficient.
That is, the language of the pointers in the databases with the database structure make the claims allowable since Biddulph’s databases may not be readily integrated into Sealy. MPEP § 2143.01(V); compare Sealy at Fig. 8 Item (blockchain) with Biddulph at Fig. 2A (showing two databases). That is, no modification is proposed as a whole for the elements of “storing” and “storing.”
Claims 3 and 13 expands on this critical language found in claims 1 and 11.

III. CONSTRUCTING AND ANCHORING LANGUAGE
For the critical language, Examiner is taking “pointer” as a term of art. Looking to the Spec. for the best meaning, para. 0123 discloses:
[0123] In some embodiments, the blockchain abstraction layer 1402 can also create an entry on the submitted vote blockchain 1407 as it creates the entries in the voting databases 140 (shown as 1b on FIG. 14). The blockchain abstraction layer 1402 records, on the submitted vote blockchain 1407 to stores information about the voting. In some embodiments, for each ballot submitted, the blockchain abstraction layer 1402 creates a voteID, a unique entry on the submitted vote blockchain 1407 that contains a unique number that corresponds to the cast ballot or an instance of the vote or of a receipt of ballot selections, and a pointer that points to the vote record stored in the votes database 1405, a pointer that points to the data in the signature database 1406, a hash of the digitized signature of the voter, and a count of all of the votes currently submitted.
(Id.)
Since the Spec. is relatively silent without much direction, Examiner is bringing in IEEE 100 The Authority Dictionary of IEEE Standards Terms (7th Ed.) at p. 836.

    PNG
    media_image1.png
    191
    468
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685